DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks, Arguments and Amendments filed 03/09/2022.
3. All rejections and/or objections made to claims previously is hereby withdrawn.
4. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution history; 
Allowable subject matters previously set forth;
Summary of the interview conducted 03/08/2022;
An updated search on prior art conducted in domains (PE2E, EAST, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1-5, 7-12 and 14-19 (renumbered to 1-17) are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance:
The application is mainly dedicated to enhancing the space utilization of keys stored in leaf blocks of a hierarchical data structure for improving the space utilization of storing keys in a leaf block by partially or fully compressing the keys.
Accordingly, it was determined that the subject matters of independent claims with below subject matters from cancelling claim 6 (claims 13 and 20 similarly) distinct from prior art:
in response to determining that the subset of the set of keys are not contiguous, storing the first subset of the set of keys in a new data structure including a set of records, the first subset of the set of keys being contiguous in the new data structure, and each record of the set of records of the new data structure including a key after the start key of the first subset of the set of keys and the associated offset of the key; and
compressing the subset of the set of keys based on the ordinal key index.
In the final rejections of 02/16/2022 in which claims 8-10, 1-3 and 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Waghulde: “AADAPTIVE PREFIX TREE BASED ORDER PARTITIONED DATA STORAGE SYSTEM” (United States Patent Application Publication US 20170212680 A1, filed 2016-12-31 and published 2017-07-27), in view of 
Agrawal et al.: “DATABASE KEY COMPRESSION” (United States Patent Application Publication US 20200409915 A1, filed 2019-06-28 and published 2020-12-31, hereafter “Agrawal”),
while claims 6, 13 and 20 stood objected to. 
In light of the interview and  further review of the rejections and the claims, in view of the prosecution histories of the application, and the results of update searches on the recited subject matters, the Examiner was persuaded that the Applicant’s arguments made in the Remarks is of merits and the Examiner is further specifically persuaded that the above described features related to enhancing the space utilization of keys stored in leaf blocks of a hierarchical data structure for improving the space utilization of storing keys in a leaf block by partially or fully compressing the keys, in combination with other subject matters high-lighted below as recited in the independent claim 1 (similarly in claims 8 and 15) as a whole is distinctive from prior art.

“accessing a set of keys, each key of the set of keys being associated with a pointer to one or more data blocks of a block-oriented storage device, 
the set of keys being arranged according to an ordinal key index, and 
the set of keys including a start key being first from amongst the set of keys;
defining a hierarchical data structure configured to store the set of keys, 
the hierarchical data structure including a leaf block, 
the leaf block being configured to store a first subset of keys of the set of keys according to the ordinal key index;
storing first one or more keys of the first subset of keys in the leaf block, 
the first one or more keys including at least the start key;
determining a set of off sets, each off set of the set of offsets corresponding to a key of the first subset of keys;
determining whether the first subset of keys is contiguous;
in response to determining that the first subset of keys is contiguous, compressing the first subset of keys by storing one or more first offsets of the set of offsets in the leaf block, 
the one or more first offsets corresponding to second one or more keys of the first subset of keys; and
in response to determining that the subset of the set of keys are not contiguous,
compressing the first subset of keys by storing one or more second offsets of the set of offsets in the leaf block in a new data structure including a set of records, 
the one or more second offsets being contiguous in the new data structure, and 
each record of the set of records of the new data structure including a key after the start key of the first subset of the set of keys and the associated offset of the key.” 

With respect to the instant application, an update search on prior art in domains (PE2E, EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in the independent claims 1, 8 and 15. 

Claims (2-5 and 7), (9-12 and 14) and (16-19) are directly or indirectly dependent upon the independent 1, 8 and 15, respectively, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-5, 7-12 and 14-19 (renumbered to 1-17) are allowed.  
Conclusions
6. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
March 17, 2022